DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 8/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 35-38, 41 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Guey (US 20120236774) in view of Reinhardt (US 20170250747) and further in view of Agarwal (US 20100120418).
Referring to claim 35, Guey discloses a method of allocating transport resources in a network area wherein the beams comprise beam formed radio channels between antenna points and wireless devices in the network area (abstract and, FIG. 2, 4  6, Par. 15, 23, Par. 63, “The joint RRM/TRM unit 144, which may reside in the CU 140, is responsible for allocating the joint radio/transport resources to the UEs 114 that request services from the radio units 112. According to some embodiments, the joint RRM/TRM unit 144 generates a joint resource management schedule that jointly allocates ), the method comprising:
receiving candidate beam information relating to a plurality of candidate beams for use in future communications between antenna points and wireless devices (FIG. 2 and Par. 64, “The Transport Resource Controller (TRC) 146 receives resource scheduling information from the joint RRM/TRM unit 144 and maps data to the physical transport resources of the transport network 120 according to the resource scheduling information”, “the joint resource management schedule that relates to the radio access network resources is transmitted through the transport network 120 to the Radio Resource Processing unit (RRP)”. Par. 15, “three frequencies (f1 to f3) and four time slots (TS1 to TS4) are available for allocation to various UEs. For example, in Cell 0, UEO is allocated frequency f3 for two time slots, TS1 and TS2”. Note that in paragraphs 9 and 63, Guey discloses the RRM/TRM allocates or schedules radio resources or radio/transport resources. In paragraph. In paragraphs 14-15, Guey discloses the resources are e.g., “three frequencies (f1-f3)” for allocation to various UEs.  In paragraphs 64 and 63, Guey discloses, “receives resources scheduling information from the RRMTRM”.   Here, the receiving of resource scheduling information” is equivalent to clamed “receiving candidate beam information relating to a plurality of candidate beams for use in future” since, in paragraphs 14-15, the frequencies (e.g., f1-f3) were given as examples for resources. Therefore, frequencies and resources are used interchangeably. Further, note that frequencies are allocated (or scheduled) for communication between the base station and they are radio beams or radio waves. The frequencies f1, f2 and f3 are equivalent to candidate beams 
allocating transport resources to one or more antenna points in the network area based on the candidate beam information (FIG. 2, 1A, 4, and Par. 15, 9 and 63, 14, “three frequencies (f1 to f3) and four time slots (TS1 to TS4) are available for allocation to various UEs . . . For example, in Cell 0, UEO is allocated frequency f3 for two time slots, TS1 and TS2”. Note that the frequencies f1, f2 and f3 are allocated to cells or base station at different timeslots, thus, based on candidate beam information).
Guey is not relied on for disclosing allocating transport resource to beams and predicting, based on the candidate beam information, which nodes of the network will require more or less transport resources than currently allocated for transporting data between the antenna points and a network
In an analogous art, Reinhardt discloses allocating transport resource to beams (Par. 141, 146, “frequency domain scheduler 503 is executed which allocates the frequency domain resources of all the UEs that are selected for a certain beam within the corresponding frequency range”, Par. 59, “to allocate a portion of the required size to each of the fixed beams where the required size is equal to or less than the respective balanced size, and to allocate the remaining part of the transmission resource to the fixed beams”) and predicting,  (Par. 59, “The apparatus may further comprise requirement monitoring means adapted to monitor required sizes of the portions of the transmission resource required for the transmission to terminals for each to allocate a portion of the required size to each of the fixed beams where the required size is equal to or less than the respective balanced size, and to allocate the remaining part of the transmission resource to the fixed beams where the required size is larger than the respective balanced size”. Note that a monitoring system monitors sizes of the of the transmission resource required for the transmission (equivalent to transmission resources) for each of the fixed beams and allocates a resource transmission size that could be equal to or less than the balanced size. Thus, the system determines adjusting transmission resource size by either increasing it more than than the balanced size, or by decreasing the size of transmission resource to make it less than the balanced size.  This adjustment of the transmission resource size by increasing it or decreasing it more than or less than the balanced size it equivalent to determining which nodes of the network will require more or less transport resources than currently allocated for transporting data between the antenna points and a network.  Additionally note that the balanced size is the size that had been allocated before, thus, it is equivalent to the currently allocated.  Further, with regards to predicting, note that the system of Reinhardt determines how much to decrease or increase the allocated delivery resources based on future data, thus, the determining is based on how much delivery resource is needed.  Thus, the determining of increasing or decreasing of resources is based on predicting how much is needed. Accordinlg, a prediction is made in order to determine how much resource is needed) 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Guey by incorporating the teachings of Reinhardt so that communication resources are coordinated and allocated in such a way to allocate precise amount of resources for communications, and thus, using resources efficiently. Further, this is an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The combination is not relied upon for disclosing that the predicting is based on the candidate beam information. 
In an analogous art, Agarwal discloses predicting is  based on the candidate beam information (Par. 59, “The configuration 800 also includes an allocation module 810, configured to identify an amount of a frequency allocation for each beam based at least in part on the per-beam bandwidth request data. The frequency channel assignment module 815 may then dynamically assign each of the frequency channels to one or more particular beams of the plurality of beams based at least in part on the amount of the frequency allocation to each beam and on frequency reuse constraints”. Note that phrase “based . . . on the per-beam bandwidth” is equivalent to “based on the candidate beam information”. Further, note that the phrase “identify an amount of a frequency allocation for each beam” is equivalent to identifying of delivery resource since frequency is transmission resource. Thus, the identifying or determining or predicting of the amount or resource is based on candidate beam information (beam bandwidth request data).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Argawal so that communication resources are allocated for each link based on particular feedback for that link. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 36, the combination of Guey/Reinhardt/Agarwal discloses the method of claim 35, wherein the method comprises: receiving current beam information comprising information relating to a first beam providing communication between a first antenna point and a Reinhardt, Par. 122-124, “in addition, the relevant fixed beam may be decided based on the reported CSI or based on measurements of the UL signals of the UE to detect in which spatial direction the signals are coming, which may be used e.g. in a TDD system. Note that CSI is a superset of CQI and comprises CQI (CSI comprises CQI, PMI and RI, for example). Different options for beam selection may be used. [0124] f) The allocation of PRB resources to beams may be static or dynamic. Several options for the implementation are described below”. Note that the CSI is the feedback or channel side information between the base station and UE and further, the allocation to beams are based on this CSI or feedback information).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Reinhardt so that communication resources are adjusted and allocated based on feedback or CSI information on each respective channel between a respective UE and the base station to further reduce interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Guey, Par. 61, 7, 20, “functions for radio resource management (e.g., radio bearer control, radio admission control), connection mobility control, dynamic resource allocation (scheduling); (2) mobility management entity (MME) including, e.g., distribution of paging message to the eNBs”, “Packet Data Control Protocol (PDCP) layers that include the functionality of user-plane header-compression and encryption. The eNodeB also offers Radio Resource Control (RRC) functionality corresponding to the control plane. The eNodeB performs many functions including radio resource management”).
Referring to claim 38, the combination of Guey/Reinhardt/Agarwal discloses the method of claim 37, wherein the allocating at least a portion of the first plurality of transport resources comprises allocating a portion of the first plurality of resources to the second antenna point such that at least the second amount of resources is allocated at the second antenna point (Reinhardt, Par. 49, 59, “vector, and a number of the fixed beams is predefined and equal to or larger than 2; allocating means adapted to allocate one of the fixed beams and the portion of the transmission resource coupled to the one of the fixed beams to a terminal; configuring means adapted to configure a transmitting device to transmit to the terminal in the fixed beam and the portion of the transmission resource allocated to the terminal”).

Referring to claim 41, the combination of Guey/Reinhardt/Agarwal discloses the method of claim 36: wherein the current beam information comprises information relating to a second beam providing communication between the second antenna point and a second wireless device; wherein the transport resource information comprises a second plurality of transport resources with which the second wireless device is communicating with the second antenna point; wherein the candidate beam information comprises information relating to a second candidate beam between the first antenna point and the second wireless device; and further comprising allocating at least a portion of the second plurality of transport resources to one of the first antenna point and second antenna point, or between the first antenna point and second antenna point, based on the current beam information, the transport resource information and the candidate beam information (Reinhardt, Par. 122-124, “in addition, the relevant fixed beam may be decided based on the reported CSI or based on measurements of the UL signals of the UE to detect in which spatial direction the signals are coming, which may be used e.g. in a TDD system. Note that CSI is a superset of CQI and comprises CQI (CSI comprises CQI, PMI and RI, for example). Different options for beam selection may be used. [0124] f) The allocation of PRB resources to beams may be static or dynamic. Several options for the implementation are described below”. Note that the CSI is the feedback or channel side information between the base station and UE and further, the 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Reinhardt so that communication resources are adjusted and allocated based on feedback or CSI information on each respective channel between a second respective UE and a second base station to further reduce interference. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 43, the combination of Guey/Reinhardt/Agarwal discloses the method of claim 36, further comprising sending a request to the first wireless device to perform measurements of a plurality of candidate beams; receiving signaling from the first wireless device representative of the measurements on the plurality of candidate beams; and selecting the first candidate beam from the plurality of candidate beams based on the received signaling from the first wireless device (Reinhardt, the relevant fixed beam may be decided based on the reported CSI or based on measurements of the UL signals of the UE to detect in which spatial direction the signals are coming, which may be used e.g. in a TDD system. Note that CSI is a superset of CQI and comprises CQI ( CSI comprises CQI, PMI and RI, for example). Note that the UE measures signals and sends feedback in the form CSI or CQI).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Reinhardt so that communication resources are allocated by being interleaved so that resource are used efficiently. 
Claims 44-45 recites features analogous to the features of claim 35-36, with the exception that claim 44 is directed to a managements entity including memory and processing circuitry, while claim 35 is a method claims. However, the cited prior art also teach such management entity that includes the processing circuity and the memory for storing instructions and beam information. For example, Guey discloses at paragraph 66: “A resource management system 200 may include a processor 210 that controls operations of the resource management system 200 and a transport network interface 212 that is coupled to the processor 210 through a data bus 220 and that provides a communication interface with the transport network 120. A storage unit 214, such as an addressable memory, is also coupled to the processor 210 through the data bus 220. One or more executable modules and/or data stores may reside in the storage 214, where they can be accessed by the processor. In particular, the storage 214 may include a joint RRM/TRM module 216 and a transport resource controller module 218”. Thus, claim 44 is rejected for the same reason as set forth above in the rejection of claim 35-36.
Claim 46 recites features analogous to the features of claim 35, with the exception that claim 46 is directed to a beam mobility entity including memory and processing circuitry, while claim 35 is a method claims. However, the cited prior art also teach such beam mobility entity that includes the processing circuity and the memory for storing current beam information, transport resource information and candidate beam information. For example, Guey teaches receiving candidate beam information relating to a plurality of candidate beams for use in future communications between antenna points and wireless devices (see rejection of claim 36 and FIG. processor 210 that controls operations of the resource management system 200 and a transport network interface 212 that is coupled to the processor 210 through a data bus 220 and that provides a communication interface with the transport network 120. A storage unit 214, such as an addressable memory, is also coupled to the processor 210 through the data bus 220. One or more executable modules and/or data stores may reside in the storage 214, where they can be accessed by the processor. In particular, the storage 214 may include a joint RRM/TRM module 216 and a transport resource controller module 218”. Thus, claim 46 is rejected for the same reason as set forth above. 
Referring to claim 47, the combination of Guey/Reinhardt/Agarwal discloses the beam mobility entity of claim 46, wherein the instructions are such that the beam mobility entity is operative to: receive a first control signal indicating that a change in the current beam information, the transport resource information, and/or the candidate beam information has occurred; and update the current beam information, the transport resource information, and/or the candidate beam information based on the control signal (Reinhardt, Par. 122-124, “the relevant fixed beam may be decided based on the reported CSI or based on measurements of the UL signals of the UE to detect in which spatial direction the signals are coming”. Note that CSI information provides channel updates or information).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Reinhardt so that .
Allowable Subject Matter

Claims 39, 40, 42, 48 and 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “determining an amount of available transport resources at the second antenna point; determining from the second amount of transport resources and the amount of available transport resources at the second antenna point, a required amount of transport resources which need to be allocated at the second antenna point such that there are resources available at the second antenna point equivalent to the second amount of transport resources; and allocating the required amount of transport resources to the second antenna point from the first plurality of transport resources”, as in claim 39 along with the limitations of the intermediate and base claims; the limitation, “wherein the receiving the control message comprises receiving the control message when at least one wireless device in the network area requires handover or at regular time intervals” as in claim 40 along with other limitations of claim 42 along with the intermediate and base claims; the limitation, “transmit a control message with beam status information comprising the current beam information, the transport resource information, and the candidate beam information; wherein the transmitting the beam status information is performed at regular time intervals and/or in response to at least one wireless device in the network area requiring handover to a candidate beam.”, as in claim 48; and the limitation, “wherein the instructions are such that the beam mobility entity is operative to receive a second control signal indicating whether the at least one wireless device can handover to the candidate 

Response to Arguments
Applicant’s arguments submitted 8/17/2021 have been fully considered but they are moot in view of new grounds of rejection.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644